UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report August 10, 2010 (Date of earliest event reported) Callon Petroleum Company (Exact name of registrant as specified in its charter) Delaware 001-14039 64-0844345 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 200 North Canal St. Natchez, Mississippi39120 (Address of principal executive offices, including zip code) (601) 442-1601 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) H-Form 8K 08.05.10 2nd Q 10 earnings release.doc Section 2 — Financial Information Item 2.02.Results of Operations and Financial Condition The following information, including Exhibits 99.1 and 99.2, is being furnished pursuant to Item 2.02 “Results of Operations and Financial Condition,” not filed, for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).This information shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or incorporated by reference in any filing under the Securities Act of 1933, as amended (the “SecuritiesAct”), or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. On August 5, 2010, Callon Petroleum Company issued the press release attached as Exhibit 99.1 providing information regarding the company’s operating results for the quarter and six-month period ended June 30, 2010. As disclosed in a press release dated July 27, 2010 attached as Exhibit 99.2, Callon Petroleum Company announced that its conference call reporting second quarter 2010 results would be held on August 6, 2010 beginning at 10:00 a.m. Central Standard Time. Section 7 — Regulation FD Item 7.01.Regulation FD Disclosure The following information, including Exhibit 99.3, is being furnished pursuant to Item 7.01 “Regulation FD Disclosure,” not filed, for purposes of Section 18 of the Exchange Act.This information shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or incorporated by reference in any filing under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. On August 5, 2010, Callon Petroleum Company issued the press release attached as Exhibit 99.3 announcing guidance for the third quarter and full year of 2010. Section 9 — Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit NumberTitle of Document Press release dated August 5, 2010 providing information regarding Callon Petroleum Company’s operating results for the quarter and six-month period ended June 30, 2010. Press release dated July 27, 2010 announcing Callon Petroleum Company’s conference call reporting second quarter 2010 results. Press release dated August 5, 2010 announcing guidance for the third quarter and full year of 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Callon Petroleum Company Date: August 6, 2010 /s/ B.F. Weatherly B.F, Weatherly Executive Vice President and Chief Financial Officer 3 Exhibit Index Exhibit NumberTitle of Document Press release dated August 5, 2010 providing information regarding Callon Petroleum Company’s operating results for the quarter and six-month period ended June 30, 2010. Press release dated July 27, 2010 announcing Callon Petroleum Company’s conference call reporting second quarter 2010 results. Press release dated August 5, 2010 announcing guidance for the third quarter and full year of 2010. 4
